Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  in claim 8 line 7 it reads “The processing circuitry”, and it should be corrected as “the processing circuitry”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda (US 20040059214 A1).
Regarding claim 1, Tomada teaches a medical image diagnostic apparatus (see Abstract, para [0009]; an image processing apparatus and an image processing method), comprising: processing circuitry (see para [0048]; “The sequencer 5, which has a CPU and memories”), configured to obtain image data which is generated by scanning a brain of a subject (see Fig 12. S61; “obtain 3D image” ); select a target region from the image data (see para [0018]; “placing a three-dimensional ROI (region of interest) at a region to be targeted on a first image of a section selected from the plurality of sections”); extract a connected region of which a brain function is associated with a brain function of the target region, as an additional region (see para [0016-0019]; “specifying one or more sections of the plurality of sections crossing the three-dimensional ROI; and displaying images of the sections decided by the deciding step”) and output scan target region including the target region and the additional region (see para [0019]; “the display step is configured to display the images of the sections decided by the deciding step, the image of each of the decided sections including an area crossing the three-dimensional ROI being superposed on each image”). 
Regarding claim 11, the scope of claim 11 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda as applied to claim 1 above, and further in view of Maeda (US 20180070903 A1).
 Regarding claim 3, the rejection of claim 1 is incorporated herein. Tomoda in the combination fails to teach the further limitation as recited in claim 3.
Maeda teaches a first storage configured to store the scan target region output by the processing circuity in association with subject identification information for identifying the see para [0041]; “The memory 23 stores therein projection data and an X-ray image generated by the processing circuitry 24, or reconstructed volume data and a three-dimensional image, for example”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Maeda in order to store various functions which are read and execute by the processing circuitry (see para [0041]).
Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Maeda in the combination further teaches a setting interface configured to set an excitation signal for exciting the scan target region and a scanning condition with respect to the scan target region (see para [0043]; “Specifically, the control function 241 generates image data (projection data) using electrical signals that are resultant of causing the X-ray detector 16 to convert the X-rays. For example, the control function 241 generates projection data by performing a current-to-voltage conversion, an analog-to-digital (A/D) conversion, and a parallel-to-serial conversion to the electrical signals received from the X-ray detector 16”); and an imaging system configured to scan the scan target region based on the excitation signal and the scanning condition (see para [0046]; In addition to the control function 241 described above, the processing circuitry 24 according to the first embodiment receives a designating operation via a contactless input, and executes a process corresponding to the received designating operation, by executing the extracting function 242, a setting function 243, the presenting function 244, the receiving function 245, the acquiring function 246, and the measuring function 247 illustrated in FIG. 2 ).
Regarding claim 10, the scope of claim 10 is fully encompassed by the scope of claims 1 and 9, accordingly, the rejection analysis of claims 1 and 9 are equally applicable here (see also Maeda para [0043-0046]).

Claim 4-5, are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda as applied to claim 1 above, and further in view of Wang (US 20200175745 A1).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Tomoda in the combination fails to teach the further limitation as recited in claim 4.
Wang teaches a second storage configured to store a plurality of lesion patterns and a plurality of regions of the brain, each lesion pattern of the plurality of lesion patterns being associated with at least one region of the plurality of region of the brain, (see para [0124-0125]; “the image analysis unit 12D performs image analysis of the brain area and acquires an analysis value for each brain area (step S14)….In addition, the evaluation value of the bleeding can be obtained, for example, as the amount of change in the size and shape of a hemorrhagic lesion area detected as a black area in the T2*WI” …“ an analysis value obtained by image analysis of the image analysis unit 12D are associated with each other and stored in the main memory 14 (step S16)”), wherein 33Docket No. PTMA-18159-USStatus: Finalthe processing circuity is further configured to read, from the second storage, at least one region being associated with a lesion pattern selected by an user from among the plurality of legion patterns, and to select the read region as the target region (see para [0070]; “The table T3 can be stored in the storage 16 in advance, and can be read and used appropriately”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wang in order to store image analysis value for each brain area in addition to the shape of a hemorrhagic lesion area detected as a black area (see para [0070], [0124-0125]).
Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Wang in the combination further teaches to calculate a parameter related to a region of the brain, compare the parameter with a preset parameter range for the region of the brain  (see para [0020]; “the image analysis unit is configured to calculate, as the analysis value, at least one of a volume change amount, a shape change amount, a Z score, a blood flow volume, or an evaluation value of infarction or bleeding obtained by comparing at least one of a past three-dimensional brain image of the subject or a three-dimensional brain image model of a healthy person with the three-dimensional brain image of the subject”) and, when the parameter is outside the parameter range, determine the region of the brain as an abnormal region, and select the abnormal region as the target region (see para [0094-0102]; “The brain area atrophies in a case where the atrophy rate is a positive value, and expands in a case where the atrophy rate is a negative value. The volume of the brain area can be calculated by counting the number of voxels in the brain area (the volume per voxel is known”)… As shown in FIG. 12, an analysis value for each brain area of the brain image of the patient (in this example, an atrophy rate of each brain area) and the test result of the diagnostic test for dementia (in this example, the ADAS score) are collected, and the relevance between the atrophy rate and the test items is calculated).

Claims 2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda as applied to claim 1 above, and further in view of Yui (US 20170076452 A1).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Tomoda further teaches according to claim 1, wherein the processing circuitry is further configured to set one region of the target region and set, as the scan target region, (see para [0056];“first of all, of plural sections of a patient P which are set to include a desired region to be diagnosed of a patient P (for example, the head) and acquired under), however, Tomoda fails to explicitly teach the additional region for one of a right brain and a left brain of the brain of the subject a region including a region corresponding to the one region for the other of the right brain and the left brain for which the one region is not.
Yui teaches the additional region for one of a right brain and a left brain of the brain of the subject, a region including a region corresponding to the one region for the other of the right brain and the left brain for which the one region is not (see para [0047]; discloses the connectivity of modularly part of cortical region in the right hemisphere of the brain, and the left hemisphere of the brain). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Yui in order to indicate connectivity between the cortical region and the white matter region that are included in the right and left hemisphere (see para [0047]). 
Regarding claim 6, the rejection of claim 1 is incorporated herein. 
Yui in the combination teaches a third storage configured to store an atlas including a plurality of regions into which volume data of the brain segmented (see para [0043]; “The second acquisition function 352 acquires connection information indicating connectivity among a plurality of regions defined by functionally or anatomically segmenting the brain. Specifically, the second acquisition function 352 acquires connection information from the MRI apparatus 100 or the image storage apparatus 200 through the network 400, and stores the acquired connection information in the storage circuitry 320”), when a user selects a region from among the plurality of regions included in the atlas, select a region corresponding to the region selected by the user from the regions included in the brain in the image data, and select the region as the target region (see para [0067]; “For example, the analysis function 353 may receive an operation of selecting a specific region from among a plurality of regions defined by functionally or anatomically segmenting the brain”).
Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Yui in the combination further teaches wherein the connected region is a cranial nerve region (see para [0031]; “The tracked traces are represented as lines connecting one partial region of the brain to another or lines connecting from a partial region of the brain to peripheral nerves “ brain implies cranial). 
Regarding claim 8, the rejection of claim 7 is incorporated herein. 
Yui in the combination further teaches a fourth storage configured to store connection information associating, with respect to each of a plurality of brain functions (see para [0046]; “the second acquisition function 352 acquires, as connection information, a DTT image in which nerve fibers of the brain are rendered. Specifically, the second acquisition function 352 acquires, from the MRI apparatus 100 or the image storage apparatus 200”), a plurality of 34Docket No. PTMA-18159-US Status: Finalcranial nerve regions constituting a neural pathway related to a same brain function (see para [0047]; “Note that, FIG. 4 mainly illustrates nerve fibers extending from a medullary part to reach a cortical region, but in practice, there are nerve fibers connected from one cortical region to another cortical region”), wherein the processing circuitry is further configured to identify the brain function of the target region and determine, by referring to the connection information (see para [0050]; “the analysis function 353 performs an analysis with use of connection information indicating structural connectivity about a plurality of regions of the brain”), at least one cranial nerve region constituting a neural pathway related to a brain function that is identical to the brain function of the target region, and extract the at least one cranial nerve region from the image data, as the additional region (see para [0055] ;“the analysis function 353 specifies a path corresponding to the selected group of nerve fibers on the T2* weighted image data. Then, the analysis function 353 analyzes the T2* weighted image data to extract a microbleeding region that is away from the specified path at a distance within a predetermined range”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668      

/VU LE/            Supervisory Patent Examiner, Art Unit 2668